Citation Nr: 0120707	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  01-01 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to July 
1970.  His claim comes from a January 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  He disagreed with that decision, and 
the present appeal ensued.


REMAND

The Board is remanding this case for further review because 
of some discrepancies in the record.  According to a VA 
psychological progress note from April 2001, a VA 
psychologist, at the request of the veteran, telephoned the 
veteran's attorney directly and discussed something about the 
case.  The attorney apparently requested that the veteran 
take a packet of paperwork to the VA examiner to evaluate the 
veteran.  It was noted that the veteran had forgotten the 
packet and that the attorney noted that he would send 
another.  The VA examiner noted that he and the veteran would 
then complete it and return it to the attorney.  The contents 
of this packet are unclear, and the Board does not know if 
this packet was associated with the record.  

In addition, the VA examiner noted in an April 2001 medical 
assessment that the findings were based on monthly 
psychotherapy sessions.  VA records concerning this treatment 
are not associated with the record.  The Board notes that 
during a December 2000 VA examination, the veteran reported 
that he was attending the VA outpatient clinic in Peoria.  
The Board notes that other than the two progress notes dated 
in 2000 and in 2001 sent to the Board by the veteran's 
attorney in May 2001, the most recent VA outpatient treatment 
records in the file are dated in 1990.  In this regard, the 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466- 67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO must obtain these treatment records 
because they might contain diagnostic studies and other 
conclusions that might be determinative in the disposition of 
this claim.

In light of these concerns, the Board is remanding the case 
for the following development:


1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO must request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
provided treatment for any of the 
disabilities at issue here.  Of 
particular interest is complete 
information concerning the packet of 
paperwork from the veteran's attorney 
that the VA examiner was to review with 
the veteran and return to the veteran's 
attorney.  With any necessary 
authorizations from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
In this regard, the RO should 
specifically obtain and associate with 
the claims file copies of all VA 
outpatient treatment records.  If the RO 
is unable to obtain any identified 
records, the RO must identify to the 
veteran which records were unobtainable, 
describe to the veteran the efforts which 
were made in an attempt to secure the 
records, and the RO must describe any 
further action to be taken by VA with 
respect to the claim.  Copies of all 
correspondence to the veteran must be 
sent to the veteran's representative.  

2.  When the above records have been 
entered into the claims folder, the 
veteran should be afforded a VA 
examination by a board certified 
psychiatrist, who has not previously 
examined him, in order to determine the 
current severity of his service-connected 
PTSD under the criteria in DSM IV.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner 
and reviewed in conjunction with the 
examination.  The examiner must indicate 
in the examination report that this 
review has been accomplished.  All 
appropriate testing should be performed 
in connection with this examination in 
order to evaluate fully the veteran's 
condition.  A GAF score and an analysis 
of its meaning should be provided.  The 
examiner should provide complete 
rationale for all opinions and 
conclusions and all opinions should be 
supported by reference to specific 
medical records on file. All rating 
criteria noted under Diagnostic Code 9411 
must be addressed.  The examiner must 
comment on the employability of the 
veteran.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Then, the RO should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.





By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


